United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.K., Appellant
and
DEPARTMENT OF THE AIR FORCE,
ENGINEERING DEPARTMENT, WRIGHTPATTERSON AIR FORCE BASE, OH,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
John J. Scaccia, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1347
Issued: January 17, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On June 6, 2012 appellant, through his attorney, filed a timely appeal from the
December 9, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
injury in the performance of duty on April 23, 2010.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On January 21, 2011 appellant, then a 61-year-old mechanical engineer, filed a traumatic
injury claim (Form CA-1) alleging that he sustained injury to his low back and right hip at 3:30
p.m. on April 23, 2010 when he reached high above his head to remove a heavy box from the top
of a tall cabinet. He stated that the injury occurred in Building 18 at 1950 Fifth Street in
Beavercreek, OH. A portion of the form was completed by appellant’s supervisor who indicated
that he first received notice of the claimed April 23, 2010 injury on April 27, 2010. Appellant’s
supervisor noted that appellant’s duty station was at 1950 Fifth Street. He stated that, at the time
of the claimed injury on April 23, 2010, appellant was on administrative leave “but came into the
office to remove boxes of personal belongings in preparation for [April 30, 2010] retirement.”
Appellant did in fact retire from the employing establishment on April 30, 2010 and no work
time or pay was lost due to the claimed injury.
In a February 26, 2011 statement, appellant indicated that he sustained an injury on
Friday, April 23, 2010, which was one week prior to his retirement date. He indicated that, on
that afternoon, everyone had left for the day and a heavy box fell on him when he was trying to
remove it from a tall cabinet. Appellant described how his back and leg pain grew progressively
worse and noted that he advised his supervisor of the injury on April 26, 2010. He indicated that
he sought treatment for his condition from a chiropractor and asserted that the employing
establishment did not provide adequate assistance in filing the proper papers for his claim.
Appellant claimed that he was not advised that he should have first sought treatment from his
primary physician.
Appellant submitted an Ohio workers’ compensation form which was completed in part
by himself on August 6, 2010 and in part on September 30, 2010 by Shawn M. Howell, an
attending chiropractor. In his portion of the form, appellant provided a description of the
April 23, 2010 accident which was similar to that provided on his Form CA-1. Dr. Howell
provided a diagnosis of lumbosacral sprain/strain but did not discuss the cause of the diagnosis.
In a March 17, 2010 letter, OWCP requested that appellant submit additional factual and
medical evidence in support of his claim. It informed him of the situations in which reports from
chiropractors would constitute medical evidence.
In an April 16, 2011 statement, appellant discussed his efforts to obtain medical evidence
regarding the injuries he believed he sustained on April 23, 2010. He submitted medical
documents from an April 28, 2010 visit to an emergency room which showed examination
findings of tender right back musculature with slight spasm. There was no discussion of the
April 23, 2010 accident. The documents show that appellant was prescribed pain medication.
In an April 22, 2011 decision, OWCP denied appellant’s claim that he sustained an injury
in the performance of duty on April 23, 2010. Regarding the reason for the denial, it stated,
“Specifically your case is denied because the evidence is not sufficient to establish that the
event(s) occurred as you described. The reason for this finding is that there was no history of
injury in the emergency room report. Still, we cannot consider the chiropractor’s medical
[evidence] as he is not a medical doctor as defined by Labor Department.”

2

Appellant disagreed with the decision and requested a telephone hearing with an OWCP
hearing representative. During the hearing held on September 19, 2011, appellant’s counsel
indicated that, at the time of the April 23, 2010 accident, appellant and the employing
establishment had just concluded negotiations regarding a discrimination case. Appellant was on
administrative leave with pay pending his retirement and other matters associated with the
settlement. He wished to retrieve personal items during this period and was given a time to come
into work when he would be escorted through the premises and be watched as he retrieved his
belongings. Counsel stated that appellant injured himself while reaching up to try to remove a
box from a height. He asserted that appellant was still employed when the injury occurred and
that he had since retired from the employing establishment in accordance with the negotiated
agreement. Counsel claimed that the April 23, 2010 injury occurred in a time and place that had
been designated by the employing establishment. Appellant initially tried to heal himself of the
injury and, when his back spasms did not subside, he went to see a chiropractor. His family
physician was aware of this situation and stated that it was appropriate for him to seek treatment
from a chiropractor.
Appellant testified that, when the injury occurred on April 23, 2010, he was in his place
of employment and he was on administrative leave with pay due to an agreement with the
employing establishment. He denied that there was any disciplinary action against him that
would have put his job in jeopardy. Appellant indicated that, in accordance with the agreement
with the employing establishment, he had made arrangements to retrieve his personal belongings
for his and the employing establishment’s convenience. On April 23, 2010 he went to the base
to meet with supervisors and coworkers regarding removal of his belongings. Appellant
ordinarily would come in between the hours of 9:00 a.m. and 4:00 p.m. for this purpose on the
days leading up to April 30, 2010, his intended last day of employment. He arrived at the base at
approximately 9:30 a.m. or perhaps later on April 23, 2010 and was being paid for this day.
Appellant indicated that he continued the process that he had started days before, which typically
involved going through drawers, getting his personal property, taking it to his car, and then
leaving the base. As it was getting closer to 4:00 p.m. on April 23, 2010, he was in the office
with nobody else present. Appellant had two more boxes of personal items to retrieve, which
were located up on top of a cabinet above his head. He noted there was no ladder or dolly or any
other device available to help him retrieve or move these boxes. Appellant stood on his toes,
grabbed the box and pulled it. The box came down faster than he expected and seemed a lot
heavier than he had expected. Appellant indicated that he tried to hold onto the box and that it
bent his body backwards and to the right. He managed to put the box on a chair and roll it to his
car and then he left the base. Appellant left a voice mail over the weekend in order to report
what had happened. He asserted that he knew that he hurt himself but he did not initially know
the extent of his injury. Appellant stated that his condition got worse and that on April 24, 2010
he advised his family physician that he was in a great deal of pain and would be going to the
chiropractor on Monday. He also called his supervisor to tell him the same thing. At the request
of his supervisor, he provided a handwritten statement about the injury on his last day of work,
April 30, 2010. Appellant described the treatment he received from his chiropractor. He
asserted that no one from the employing establishment helped him to file his claim and that no
one told him that he would not be allowed to see a chiropractor for a work injury.

3

After the hearing, appellant submitted additional evidence concerning his treatment. In
an October 3, 2011 report, Dr. Sarah Khavari, an attending Board-certified family practitioner,
provided a history of injury and discussion of medical treatment following appellant’s accident at
work on April 23, 2010. She indicated that she agreed with Dr. Howell’s assessment and had
diagnosed appellant with a lumbosacral sprain/strain in connection with the work incident.
Dr. Khavari noted that she saw appellant in her office on May 14, 2010 and had diagnosed him
with a lumbar strain due to the mechanism of injury and examination findings. She indicated
that appellant had been treated for preexisting subluxation and scoliosis prior to the work injury.
In an October 17, 2011 report, Dr. Howell provided an overview of appellant’s medical history
and asserted that the work incident of April 23, 2010 directly caused him to sustain a
lumbosacral sprain/strain but did not affect his underlying, preexisting conditions.
In a December 9, 2011 decision, OWCP’s hearing representative affirmed OWCP’s
April 22, 2011 decision. He indicated that he was modifying OWCP’s April 22, 2011 decision
to reflect that appellant’s claim was denied because the evidence failed to establish that he was
injured in the performance of duty on April 23, 2010. OWCP’s hearing representative noted
that, although appellant was on the premises at the time of the claimed April 23, 2010 injury, he
was on administrative leave awaiting his retirement at the time of his accident and was
performing the personal chore of cleaning out his office rather than any action which provided
substantial benefit to the employing establishment.
LEGAL PRECEDENT
FECA provides for the payment of compensation for “the disability or death of an
employee resulting from personal injury sustained while in the performance of duty.”2 The
phrase “sustained while in the performance of duty” has been interpreted by the Board to be the
equivalent of the commonly found prerequisite in workers’ compensation law of “arising out of
and in the course of employment.”3 The phrase “in the course of employment” is recognized as
relating to the work situation, and more particularly, relating to elements of time, place and
circumstance. To arise in the course of employment, an injury must occur at a time when the
employee may reasonably be said to be engaged in the master’s business, at a place where he
may reasonably be expected to be in connection with the employment and while he was
reasonably fulfilling the duties of his employment or engaged in doing something incidental
thereto.”4 This alone is not sufficient to establish entitlement to benefits for compensability.
The concomitant requirement of an injury “arising out of the employment” must be shown, and
this encompasses not only the work setting but also a causal concept, the requirement being that
the employment caused the injury.5 In order for an injury to be considered as arising out of the
employment, the facts of the case must show some substantial employer benefit is derived or an
employment requirement gave rise to the injury.6
2

5 U.S.C. § 8102(a).

3

Charles Crawford, 40 ECAB 474, 476-77 (1989).

4

Mary Keszler, 38 ECAB 735, 739 (1987).

5

Eugene G. Chin, 39 ECAB 598, 602 (1988).

4

Coverage has been denied in a number of cases when the employee was engaged in a
personal action that did not substantially benefit the employer rather than performing a work
duty or some action incidental thereto. For example, in J.B.,7 coverage was denied when the
employee was injured while going to her car in order to retrieve her personal cell phone.8
ANALYSIS
On January 21, 2011 appellant filed a traumatic injury claim alleging that he sustained
injury to his low back and right hip at 3:30 p.m. on April 23, 2010. He indicated that the injury
occurred in his office on the employing establishment premises when he reached high above his
head to remove a heavy box from the top of a tall cabinet. Appellant asserted that, at the time of
the April 23, 2010 accident, he was on administrative leave with pay pending his retirement on
April 30, 2010. He claimed that he was given time to come into work in order to retrieve
personal items prior to his retirement. The injury occurred while he was retrieving a box of
personal items which he intended to take to his car.
Although the April 23, 2010 accident occurred in his regular workplace, appellant was
not injured during scheduled work hours, nor was he injured in the course of performing any
duties in connection with his actual employment. Rather, he was on a personal mission
collecting personal items in preparation for his retirement. Appellant testified that in the days
leading up to his intended retirement he was allowed by the employing establishment to come
into the office during nonscheduled hours between 9:00 a.m. and 4:00 p.m. to collect his
belongings and bring them home. The injury occurred when appellant pulled down a box of his
personal belongings to take to his car. There is no indication that this activity was a requirement
of appellant’s employment, that appellant was present at the workplace for any reason related to
his actual employment duties or that the employing establishment derived some substantial
benefit from the activity which caused injury. At the time of the accident on April 23, 2010,
appellant was not reasonably fulfilling the duties of his employment or engaged in doing
something incidental thereto.9 Appellant’s retrieval of personal items from his office in
anticipation of his retirement primarily benefited him, not the employing establishment.10
On appeal, appellant provided a list of reasons he felt that his actions on April 23, 2010
provided a benefit to the employing establishment, such as purging his e-mail account of
messages and separating proprietary from nonproprietary documents. However, appellant did
not submit evidence showing that his actions actually provided such benefits to the employing
establishment, nor did he explain how the specific action he engaged in at time of the April 23,
2010 incident provided substantial benefit to the employing establishment. At the time of the
7

Docket No. 11-106 (issued August 17, 2011).

8

See also Margaret Gonzalez, 41 ECAB 748, 751-54 (1990) (finding that pushing a coworker’s vehicle outside of
work hours was not related to the employee’s reasonable fulfillment of her employment duties or of something
incidental thereto).
9

See supra note 4.

10

See supra notes 7 and 8 for cases in which coverage was denied when the employees were engaged in personal
actions rather than performing work duties or actions incidental thereto.

5

incident he had already sorted through documents and other items, separated personal items from
work items and placed his personal items into the box that he intended to take to his car. He was
engaging in the personal action of taking nonwork items to his car in order to take them home
when the accident occurred. Appellant was not working on duty, nor was he performing work
duties or actions incidental to his work duties.
For these reasons, appellant was not in the performance of duty when the accident
occurred on April 23, 2010 and he did not sustain an injury in the performance of duty.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained an injury in the performance of duty on April 23, 2010.
ORDER
IT IS HEREBY ORDERED THAT the December 9, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 17, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

6

